DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on April 29, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements filed on April 29, 2022 and June 21, 2022 have been received and the references listed thereon have been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter as follows:
In claim 21, line 7, proper antecedent basis is not found for the recitation “processor”.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required.


Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, line 11, the recitation “parallel to the blade” is vague and indefinite as to what characteristic of the blade does “parallel” refer (e.g., a cutting plane of the blade? a cutting edge of the blade?); in lines 11-14, the recitation “wherein the workpiece is supported by the workpiece supporting unit in a state where the first axis around which the workpiece is rotated by the rotary table and the central axis of the workpiece deviate from each other” renders the claim vague and indefinite since the invention is being positively defined in terms of the workpiece which is not part of the claimed invention; in line 16, the recitation “a vertex” is vague and indefinite as to whether it refers to that set forth in line 9 or to another such vertex of the workpiece surface; also in line 16, the recitation “and relatively moving” is vague and indefinite as to what is being set forth, particularly since it appears to be defining an active method step in an apparatus claim which is improper, and it is not clear as to whether it is intended to define a function of the processor (e.g., in which case it should read --and relatively move--) or an active method step (which is improper if not a function of the processor).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a processor” in claims 21-25.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23 and 26 are/stand rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al., U. S. Pub. No. 2010/0011920.
Akiyama substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
Regarding claim 21 and the claims dependent therefrom, Akiyama discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a workpiece supporting unit (e.g., 12), including a rotary table (e.g., including 18, 19, which is a “rotary table” in the same manner as the corresponding structure in the present invention), configured to support the workpiece so that the workpiece is rotatable around a first axis parallel to a central axis of the workpiece;
a cutting unit having a blade (e.g., 36, see Fig. 4; 39, see Figs. 3, 6) configured to cut a surface of the workpiece supported by the workpiece supporting unit; and 
a processor (e.g., 50; see Fig. 4), operatively connected to the workpiece supporting unit and the cutting unit, configured to:
calculate a position of a vertex (e.g., the closest part of the workpiece surface to the sensor thereof; see paragraph 0013, lines 7-11) of the surface of the workpiece that is farthest from the first axis around which the workpiece is rotated by the rotary table in a direction along a second axis (e.g., a radial axis with respect to the rotation axis) which is perpendicular to the first axis and parallel to the blade, along a second axis which is perpendicular to the first axis and parallel to the blade, wherein the workpiece is supported by the workpiece supporting unit in a state where the first axis around which the workpiece is rotated by the rotary table and the central axis of the workpiece deviate from each other (e.g., the workpiece support is Akiyama is fully capable of such a state/function if the workpiece is mounted on the rotary table in such a manner, e.g.,  by mounting the workpiece in an eccentric manner; it is noted that the workpiece is NOT part of the claimed invention and thus to mount the workpiece in such a manner requires no modification of the apparatus of Akiyama and thus is considered to be a functional recitation of intended use of the apparatus of Akiyama); and
control the workpiece supporting unit so that a cutting position on the surface of the workpiece is located at a vertex in the direction along the second axis (e.g., as disclosed; see Figs. 3, 6), and
relatively moving the workpiece supporting unit and the cutting unit so that an incision direction of the blade is on a plane defined by the central axis of the workpiece and the cutting position on the surface of the workpiece, thereby forming a groove at the cutting position (e.g., see paragraph 0048);
[claim 22] wherein the processor is configured to:
calculate positions of at least three vertices in the direction along the second axis at at least three rotation positions when the workpiece is rotated around the first axis, calculate a locus of a center of the workpiece based on the positions of the at least three vertices when the workpiece is rotated around the first axis, and
calculate the cutting position based on a position of the center of the workpiece and a radius of the workpiece;
[claim 23 (from 22)] wherein the processor is configured to:
calculate a cutting reference position on the surface of the workpiece when the cutting reference position is located at the vertex in the direction along the second axis, and
calculate the position of the center of the workpiece and the radius of the workpiece based on calculation results of the positions of the at least three vertices and the cutting reference position;
[claim 26] further comprising
a fixing surface (e.g., a surface of 19) on which the workpiece is fixed in the workpiece supporting unit, the fixing surface being configured to be movable to adjust a cut-feeding direction of the blade (e.g., by being rotated, which is the same manner as the adjustment mechanism 32 of the present invention adjusts the corresponding structure in the present invention to adjusts the cut-feeding direction).
Thus, Akiyama lacks the specific calculating functions of the processor including:
[from claim 21] calculate a position of a vertex of the surface of the workpiece that is furthest from the first axis around which the workpiece is rotated by the rotary table in a direction along a second axis which is perpendicular to the first axis and parallel to the blade;
[from claim 22] calculate positions of at least three vertices in the direction along the second axis at at least three rotation positions when the workpiece is rotated around the first axis, calculate a locus of a center of the workpiece based on the positions of the at least three vertices when the workpiece is rotated around the first axis, and calculate the cutting position based on a position of the center of the workpiece and a radius of the workpiece; and
[from claim 23] calculate the position of the center of the workpiece and the radius of the workpiece based on calculation results of the positions of the at least three vertices and the cutting reference position.
However, it is respectfully submitted that the specific locating operation of the apparatus of Akiyama does not appear to be explicitly described, but it is clear that structure of Akiyama is moved such that the cutting unit arrives at the cutting point for the first groove and at the plurality of points for cutting the subsequent grooves to perform the disclosed cutting operations. It is respectfully submitted that it would have been obvious to one having ordinary skill in the art to provide a calculation indicative of wherein the cutter must be positioned to cut a first groove at a point corresponding to the vertex, as well as the other points corresponding to the subsequent grooves cut into the workpiece, wherein such a calculation would be part of a controller to merely automate the operation of Akiyama and/or make this operation adaptable to different size cylindrical workpieces. Further, such calculations could also be used for information purposes; such as for displaying on the machine or for recording data on or for the machine for various known and common record-keeping reasons. Therefore, it would have been obvious to one having ordinary skill in the art to provide such calculation functions/steps with or on the apparatus of Akiyama for the well-known reasons including those described above.
Claims 24 and 26 stand rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al., U. S. Pub. No. 2010/0011920 as applied to claim 21 above, and further in view of Official Notice as evidenced by Thiedig, U. S. Pub. No. 2012/0097002.
Akiyama substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention but lacks:
(a)	a camera as follows:
[claim 24] further comprising
a camera capable of imaging the surface of the workpiece, wherein
the processor is further configured to detect a vertex of the surface of the workpiece based on an image captured by moving the camera in a direction along a third axis perpendicular to the first axis while the camera is focused on a position farther than the vertex of the workpiece; and
(b)	a sensor unit as follows:
[claim 25] further comprising
a sensor unit, including a sensor, configured to measure a height position of the cutting position on the surface of the workpiece, wherein
the processor is operatively connected to the sensor unit, and the processor is further configured to adjust an incision depth of the blade based on a measurement result of the height position of the cutting position.
Regarding (a) and (b), the Examiner takes Official notice that the use of a sensor device, including a camera, with or as part of detecting devices is old and well known in the art and provides the well-known benefit of detecting the surface contour of a workpiece. As evidence in support of the taking of Official notice, Thiedig discloses one example such a camera for such a use (e.g., see the last sentence of the abstract). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a camera on the apparatus of Akiyama to gain the well-known benefits or for the well-known reasons including that described above.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments in the paragraphs bridging pages 5-6 of the subject response directed to the claim language interpretation of “processor”, the Examiner respectfully maintains the position taken in the child application, sn 17/187,501 (see the Interview Summary of May 2, 2022) that the term "processor" is not found in the specification and that the term as recited in the claims does not refer to any specific disclosed structure but is a way to claim a function of the disclosed structure (i.e., processor is equivalent to “means for processing”). As in the child application, to obviate this issue, the Examiner suggested rewriting claim 1, line 8 as follows:
--a control device, including a central processing unit, [[processor]] operatively connected to the workpiece supporting unit …--.
The Examiner stated that control device will not be considered to invoke 112(f) because additional structure (i.e., a CPU) is defined therefor.
Regarding applicant’s arguments beginning on page 6 of the subject response directed to the prior art rejections, the Examiner’s position is as follows.
In the second paragraph on page 8 of the subject response, applicant argues the following:
Applicant’s amended claim 21 recites calculating the position of the vertex in a state where the first axis around which the workpiece is rotated by the rotary table and the central axis of the workpiece deviate from each other.

The Examiner respectfully disagrees with applicant’s interpretation of the subject claim language. It is respectfully submitted that claim 21 reads:
a processor … configured to:
calculate a position of a vertex of the surface of the workpiece that is farthest from the first axis around which the workpiece is rotated by the rotary table in a direction along a second axis which is perpendicular to the first axis and parallel to the blade, along a second axis which is perpendicular to the first axis and parallel to the blade, wherein the workpiece is supported by the workpiece supporting unit in a state where the first axis around which the workpiece is rotated by the rotary table and the central axis of the workpiece deviate from each other.
It is respectfully submitted that the “wherein” clause directed to the state in which the workpiece is supported is a recitation/function that cannot be attributed to the processor since the processor cannot position the workpiece and does not control how the workpiece is supported by the workpiece supporting unit (i.e., the manner in which the workpiece is mounted to the workpiece supporting unit). Further, the “wherein” clause directed to how the workpiece supported is not art of the “calculate” recitation because the “wherein” clause is directed to the manner or state in which the workpiece is supported by the workpiece supporting unit, wherein the workpiece is not part of the claimed invention and cannot be relied upon to distinguish over the prior art.
In the fifth paragraph on page 8 of the subject response, applicant argues the following:
In Akiyama, if the workpiece is mounted in an eccentric manner when cutting it, the cutting position and the cutter 39 cannot be adjusted, since Akiyama performs adjustment thereof only by rotating the roll W around the spindle of the roll W (the central axis of the roll W) and fails to teach or suggest the claimed calculation of the position of the vertex. Therefore, not only does Akiyama fail to teach Applicant’s claimed invention, but Akiyama teaches away from Applicant’s claimed features.

The Examiner respectfully disagrees with applicant’s position. First, it is noted that applicant’s argument that includes “when cutting it” is irrelevant since no such language appears in the claim. Further, the Examiner agrees that Akiyama does not teach such a calculating function (thus the rejection under obviousness). However, it is respectfully that the “wherein” clause only recites the manner or state in which the workpiece is supported by the workpiece supporting unit and is independent from the function set forth in the “calculate” recitation, particularly since the workpiece and the manner or state in which it is held/mounted in the workpiece supporting unit is not part of the claimed invention, and it cannot be relied upon to distinguish over the prior art.
In the penultimate paragraph on page 8 of the subject response, applicant argues the following:
Further, the above-described features relate to the function of the workpiece supporting unit that supports the workpiece to be processed in a state where the first axis around which the workpiece is rotated by the rotary table and the central axis of the workpiece deviate from each other when the workpiece is processed. As noted above, Applicant’s amended claim 21 does not recite the workpiece as a part of the claimed device.

The Examiner respectfully disagrees with applicant’s analysis. The subject “wherein” clause/recitation positively sets forth the workpiece and the manner or state in which it is supported by the workpiece supporting unit as part of the claimed invention; that is, in order for the claimed function of the claimed processor to be performed, the workpiece, which is not part of the claimed invention, must be present and mounted in such a manner. Thus, it is respectfully submitted that the workpiece, as currently set forth in the subject “wherein” clause/recitation, is being positively set forth as part of the claimed invention.
	Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejections have not been obviated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 14, 2022